[Cite as State v. Brown, 2021-Ohio-2853.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                    v.

                                       SPENCER BROWN,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                        Case No. 19 MA 0136


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 18-CR-1188

                                         BEFORE:
                David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed.


 Atty. Paul J. Gains, Mahoning County Prosecutor, and Atty. Ralph M. Rivera, Assistant
 Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503,
 for Plaintiff-Appellee and
 Atty. Louis DeFabio, 4822 Market Street, Youngstown, Ohio 44512, for Defendant-
 Appellant.
                                                                                      –2–


                                 Dated: August 12, 2021


 D’Apolito, J.

       {¶1}   Appellant, Spencer Brown, appeals the judgment of the Mahoning County
Court of Common Pleas denying his motion to suppress following a hearing. Appellant
pleaded no contest and was sentenced to seven years in prison for possession of
cocaine, having weapons while under disability, possession of heroin, improperly
handling firearms in a motor vehicle, and carrying concealed weapons. On appeal,
Appellant argues the trial court erred in denying his motion to suppress. Appellant asserts
that officers did not have a reasonable, articulable suspicion that he was engaged or
about to be engaged in criminal activity. Finding no reversible error, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       {¶2}   On November 8, 2018, officers from Youngstown Police Department
(“YPD”) were dispatched to 702 Pasadena in Youngstown, Mahoning County, Ohio, an
asserted high crime area. YPD detective division received an anonymous tip that some
individuals were at 702 Pasadena removing property from the residence. Officers were
dispatched in reference to a disturbance.
       {¶3}   Upon arrival, officers observed Appellant’s vehicle, a late model
Oldsmobile, parked half on the roadway and half on the devil strip in violation of
Youngstown Codified Ordinance 351.03. Appellant was seated in the driver’s seat. In
the backseat was a television. A door at 702 Pasadena appeared to have been kicked
in, damaged, contained a small hole, and was partially open. Appellant acknowledged
there was a small hole in the door but claimed it could not be seen through the screen
door from the street.
       {¶4}   Upon questioning, Appellant indicated he lived at 702 Pasadena. However,
Appellant could not produce any documentation verifying that location as his address at
that time. The officers then asked Appellant to step out of his vehicle and they conducted
a Terry pat-down. The officers discovered a semi-automatic handgun in the pocket of
Appellant’s hooded sweatshirt. Appellant was placed under arrest. A search incident to
arrest also revealed cocaine, heroin, and a digital electronic scale.


Case No. 19 MA 0136
                                                                                          –3–


       {¶5}    On January 3, 2019, Appellant was indicted by the Mahoning County Grand
Jury on five counts: count one, possession of cocaine, a felony of the first degree, in
violation of R.C. 2925.11(A) and (C)(4)(e), with a forfeiture specification in violation of
R.C. 2941.1417; count two, having weapons while under disability, a felony of the third
degree, in violation of R.C. 2923.13(A)(2), (3), and (B); count three, possession of heroin,
a felony of the fourth degree, in violation of R.C. 2925.11(A) and (C)(6)(b), with a forfeiture
specification in violation of R.C. 2941.1417; count four, improperly handling firearms in a
motor vehicle, a felony of the fourth degree, in violation of R.C. 2923.16(B); and count
five, carrying concealed weapons, a felony of the fourth degree, in violation of R.C.
2923.12(A)(2) and (F).      Appellant retained counsel and pleaded not guilty at his
arraignment.
       {¶6}    On April 16, 2019, Appellant filed a motion to suppress. Appellant submitted
that the stop, detention, and search and seizure violated his constitutional rights.
Appellee, the State of Ohio, filed a response in opposition on May 3, 2019. The State
indicated that Appellant’s vehicle was illegally parked, and that the pat-down and
subsequent seizure of evidence did not violate the Fourth Amendment. A hearing was
held on July 3, 2019.
       {¶7}    Sergeant Nicholas Bailey with YPD testified for the State that he was a K-9
handler assigned to the Patrol Division on the date at issue, November 8, 2018. (7/3/2019
Suppression Hearing T.p., p. 6). Sergeant Bailey responded to a call in which two other
officers were dispatched to 702 Pasadena, a “high crime area,” where the night before,
three people were murdered outside of that location. (Id. at 8, 15, 20). Officers were
called because someone was removing items from the residence. (Id. at 8, 49).
       {¶8}    When Sergeant Bailey arrived in his marked cruiser, he observed an
Oldsmobile illegally parked half on the roadway and half on the devil strip in violation of
Youngstown Codified Ordinance 351.03. (Id. at 9-10). Sergeant Bailey activated his
overhead lights, advised radio dispatch, and parked behind the car. (Id. at 10). Sergeant
Bailey approached the vehicle. (Id.) He observed Appellant sitting in the driver’s seat, a
television in the backseat, and a puppy in a cage on the passenger’s floorboard. (Id.)
Sergeant Bailey observed that a door to the residence was kicked in and the home
appeared to have been burglarized. (Id.) Appellant said he resided at the house but



Case No. 19 MA 0136
                                                                                                   –4–


could not provide any sort of proof of residency at that time.1 (Id. at 11).
        {¶9}    Officers Wallace and Martini with YPD arrived at the scene. (Id. at 12).
Sergeant Bailey told the officers that there was a television in Appellant’s backseat, that
it looked like a door to the residence was kicked in, and that this may be a burglary. (Id.)
Appellant was asked to step out of his vehicle due to the possibility that he could be
armed, dangerous, and a burglar. (Id. at 12-13). Appellant stepped out of his vehicle and
complied with a pat-down of his person. (Id. at 13). It immediately became apparent to
Sergeant Bailey that Appellant had a semi-automatic handgun in the front pocket of his
hooded sweatshirt. (Id.) Sergeant Bailey informed Officer Wallace in code that he felt a
weapon on Appellant. (Id.) Sergeant Bailey recovered the firearm from Appellant’s
pocket, cuffed him from behind, and placed him under arrest. (Id. at 14).
        {¶10} Sergeant Bailey and Officer Wallace then conducted a search incident to
arrest. (Id.) They found a bag of cocaine and around $714 in Appellant’s front pants
pocket. (Id.) Also recovered from Appellant was a bag that contained cocaine and heroin
as well as a digital electronic scale. (Id. at 15).
        {¶11} Officer George Wallace, Jr. was called to testify for the defense. Officer
Wallace was on patrol duty on November 8, 2018. (Id. at 52). He was dispatched to 702
Pasadena in reference to a possible burglary in progress. (Id. at 53). Upon his arrival,
he observed Appellant’s vehicle illegally parked halfway up on the devil strip in front of
the residence. (Id. at 53, 60). Officer Wallace provided assistance to Sergeant Bailey,
who was speaking with Appellant. (Id. at 54). Officer Wallace observed a television in
the backseat of Appellant’s vehicle. (Id. at 55). Appellant said he lived at the residence
and that some of his family members also stayed there. (Id.) After a minute or so, Officer
Martini arrived. (Id. at 56). Officer Wallace said that dispatch had sent a “Signal 8” for an
investigation rather than a “Signal 1 or Signal 3” for a burglary. (Id. at 58-59). He said
the door that appeared to be kicked in and damaged, was also slightly open. (Id. at 61-
62).
        {¶12} On cross-examination, Officer Wallace testified that the pat-down search


1 On cross-examination, Sergeant Bailey indicated that Appellant’s mother and landlord subsequently
confirmed that 702 Pasadena was Appellant’s residence. (Id. at 44). On re-direct examination, Sergeant
Bailey stated that when he approached Appellant and asked for his license, the ID that Appellant produced
did not list 702 Pasadena as his home address. (Id. at 46).


Case No. 19 MA 0136
                                                                                       –5–


revealed a firearm on Appellant. (Id. at 64). Cocaine and heroin were also discovered
on Appellant’s person. (Id. at 65). The prosecutor asked Officer Wallace, “So just
because something is an investigation doesn’t mean you can’t arrest somebody when
you get there?” (Id. at 65-66). Officer Wallace replied, “Yes; and, also, depending on
how the call is given out. I don’t really rely upon the call takers to give me the correct
information or give me the right signals for the calls.” (Id. at 66).
       {¶13} On re-direct examination, Officer Wallace said he did not know how long
the door to the residence had been damaged. (Id. at 67-68).
       {¶14} Appellant testified that on November 8, 2018, he had been living at 702
Pasadena for about one month. (Id. at 69). Appellant’s brother and his friend also lived
there. (Id.) Appellant stated there was a hole in a door but said that it was not visible
from the street. (Id. at 70-71). Appellant indicated both the door and screen door were
closed and locked. (Id. at 71). Appellant acknowledged that he was parked on the devil
strip when the officers arrived. (Id. at 72). Appellant said he was sitting in his car
FaceTiming his mother with his cell phone and keys in his hands. (Id.) Appellant gave
Sergeant Bailey his ID and told him he lived at the residence. (Id. at 73).
       {¶15} On cross-examination, Appellant stated there was a television in his
backseat and a hole in a door to the residence. (Id. at 76-77). Appellant said he did not
walk around with Sergeant Bailey and did not know what the officer actually saw. (Id. at
77).
       {¶16} On August 28, 2019, the trial court denied Appellant’s motion to suppress.
Specifically, the court referenced and considered the stop and the traffic violation;
determined that the officers had a reasonable suspicion of criminal activity (burglary)
supported by articulable facts to detain Appellant for limited questioning; to ask Appellant
to step out of the vehicle; and to pat him down for officers’ safety.
       {¶17} On November 4, 2019, Appellant withdrew his former not guilty plea and
entered a plea of no contest to the charges as contained in the indictment. The trial court
accepted Appellant’s no contest plea after finding it was made in a knowing, voluntary,
and intelligent manner pursuant to Crim.R. 11. The court sentenced Appellant to a total
term of seven years in prison, with 356 days of credit. The court further notified Appellant
that post-release control is mandatory for a period of five years on count one, and may



Case No. 19 MA 0136
                                                                                           –6–


be imposed for a period of three years on counts two and three.
      {¶18} Appellant filed a timely appeal and raises one assignment of error.

                               ASSIGNMENT OF ERROR

      THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO
      SUPPRESS AS THE POLICE OFFICERS FAILED TO HAVE A
      REASONABLE AND ARTICULABLE SUSPICION THAT APPELLANT
      WAS ENGAGED OR ABOUT TO BE ENGAGED IN CRIMINAL ACTIVITY.

      {¶19} In his sole assignment of error, Appellant argues the trial court erred in
denying his motion to suppress.         Specifically, Appellant alleges that the officers’
observations of a hole in a door to the residence coupled with the presence of a television
in the backseat of his vehicle did not constitute a reasonable, articulable suspicion that
he was engaged in, or about to be engaged in, criminal activity justifying the stop and
search.

      Our standard of review with respect to a motion to suppress is first limited
      to determining whether the trial court’s findings are supported by competent,
      credible evidence. State v. Winand, 116 Ohio App.3d 286, 288, 688 N.E.2d
      9 (7th Dist.1996), citing Tallmadge v. McCoy, 96 Ohio App.3d 604, 608, 645
      N.E.2d 802 (9th Dist.1994). Such a standard of review is appropriate as,
      “(i)n a hearing on a motion to suppress evidence, the trial court assumes
      the role of trier of fact and is in the best position to resolve questions of fact
      and evaluate the credibility of witnesses.” State v. Venham, 96 Ohio App.3d
      649, 653, 645 N.E.2d 831 (4th Dist.1994). An appellate court accepts the
      trial court’s factual findings and relies upon the trial court’s ability to assess
      the witness’s credibility, but independently determines, without deference
      to the trial court, whether the trial court applied the appropriate legal
      standard. State v. Rice, 129 Ohio App.3d 91, 94, 717 N.E.2d 351 (7th
      Dist.1998). A trial court’s decision on a motion to suppress will not be
      disturbed when it is supported by substantial credible evidence. Id.




Case No. 19 MA 0136
                                                                                      –7–


State v. Martin, 7th Dist. Columbiana No. 18 CO 0033, 2020-Ohio-3579, ¶ 45.

      {¶20} The Fourth Amendment provides:

      The right of the people to be secure in their persons, houses, papers, and
      effects, against unreasonable searches and seizures, shall not be violated,
      and no Warrants shall issue, but upon probable cause, supported by Oath
      or affirmation, and particularly describing the place to be searched, and the
      persons or things to be seized.

Fourth Amendment to the United States Constitution; accord Ohio Constitution, Article I,
Section 14.

      Standing alone, an anonymous tip does not usually demonstrate the
      informant’s basis of knowledge or veracity to justify an investigative
      stop. State v. Anderson, 11th Dist. Geauga No. 2003-G-2540, 2004-Ohio-
      3192, ¶ 12, citing Alabama v. White, 496 U.S. 325, 329, 110 S.Ct. 2412,
      110 L.Ed.2d 301 (1990). But a tip can provide the reasonable suspicion
      required for an investigative stop when “the facts relayed in the tip are
      ‘sufficiently corroborated to furnish reasonable suspicion that (the
      defendant) was engaged in criminal activity.’” Id., quoting White, at 331.

State v. Hughes, 7th Dist. Columbiana No. 17 CO 0024, 2019-Ohio-2690, ¶ 16.

      {¶21} “A tip can be considered as part of the totality of the circumstances[.] * * *
An anonymous tip may supply reasonable suspicion justifying a stop if there is
independent corroboration of the tip or additional information gathered by the officer upon
viewing unfolding events.” State v. Albright, 7th Dist. Mahoning No. 14 MA 0165, 2016-
Ohio-7037, ¶ 36, citing White, supra, at 330.

      There are two types of valid traffic stops: (1) where police have probable
      cause that a traffic violation has occurred or was occurring and (2) where
      police have reasonable articulable suspicion that criminal activity has
      occurred. State v. Ward, 7th Dist. Columbiana No. 10 CO 28, 2011-Ohio-
      3183, ¶ 35, citing Dayton v. Erickson, 76 Ohio St.3d 3, 11, 665 N.E.2d 1091



Case No. 19 MA 0136
                                                                                       –8–


      (1996); Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

State v. McMillon, 7th Dist. Columbiana No. 18 CO 0016, 2019-Ohio-2716, ¶ 11.

      {¶22} “‘[W]here a police officer stops a vehicle based on probable cause that
a traffic violation has occurred or was occurring, the stop is not unreasonable under the
Fourth Amendment to the United States Constitution even if the officer had some ulterior
motive for making the stop.’” McMillon, supra, at ¶ 13, citing Ward, supra, at ¶ 35,
quoting Erickson, supra, at 11.

      During a valid traffic stop, officers may order the occupants of a vehicle out
      of the vehicle pending completion of the stop without violating the Fourth
      Amendment. Maryland v. Wilson, 519 U.S. 408, 117 S.Ct. 882, 137 L.Ed.2d
      41 (1997). Once a lawful stop has been made, the police may conduct a
      limited protective search for concealed weapons if the officers reasonably
      believe that the suspect may be armed or a danger to the officers or to
      others. State v. Dunlap, 7th Dist. Columbiana No. 12 CO 31, 2013-Ohio-
      5637, 2013 WL 6797365, ¶ 34, citing State v. Evans, 67 Ohio St.3d 405,
      414, 618 N.E.2d 162 (1993). “The purpose of this limited search is not to
      discover evidence of crime, but to allow the officer to pursue his
      investigation without fear of violence.” Evans at 422, 618 N.E.2d 162,
      citing Terry at 24, 88 S.Ct. 1868.

State v. Chapman, 7th Dist. Belmont No. 18 BE 0004, 2019-Ohio-3339, ¶ 37.

      {¶23} “A patdown is justified when a police officer has reasonable grounds to
believe that the suspect is armed and dangerous, and believes that the patdown is
necessary to protect himself and others.” State v. Hicks, 7th Dist. Columbiana No. 14 CO
10, 2015-Ohio-1324, ¶ 22, citing Terry, supra, at 30.
      {¶24} In this case, during oral arguments, the parties raised an issue as to whether
the traffic stop was in fact challenged and properly before the trial court. The record
before us reveals it was. Appellant raised a general assertion in his motion to suppress
that the stop was unconstitutional. The State, in its response, made a specific reference
to the stop and that Appellant’s vehicle was illegally parked when officers arrived at the


Case No. 19 MA 0136
                                                                                         –9–


scene. The transcript from the suppression hearing provides great detail regarding
Appellant’s illegally parked vehicle and the Youngstown Codified Ordinance 351.03 traffic
violation.   Finally, in its August 28, 2019 judgment entry, the trial court specifically
referenced and considered the stop and the Youngstown Codified Ordinance 351.03
traffic violation.
        {¶25} As stated, YPD detective division received an anonymous tip that some
individuals were at 702 Pasadena, an asserted high crime area, removing property from
the residence. Officers were dispatched in reference to a disturbance. Upon arrival,
Sergeant Bailey first observed Appellant’s illegally parked vehicle half on the roadway
and half on the devil strip in violation of Youngstown Codified Ordinance 351.03,
“Prohibited Standing or Parking Places,” which states in part: “No person shall * * * park
a vehicle * * * in any of the following places: (s) On the strip of land paralleling the curb,
or where there is no sidewalk, the property line of the abutting strip.” Youngstown
Codified Ordinance, Title Seven, Chapter 351, Section 351.03(s).
        {¶26} Thus, Sergeant Bailey effectuated a lawful traffic stop of Appellant’s vehicle
after he observed that it was illegally parked. See McMillon, supra, at ¶ 11; Youngstown
Codified Ordinance, Section 351.03(s). Sergeant Bailey activated his overhead lights,
advised radio dispatch, parked behind Appellant’s Oldsmobile, and approached the
vehicle. (7/3/2019 Suppression Hearing T.p., p. 10). He observed Appellant sitting in the
driver’s seat and a television in the backseat. (Id.) Sergeant Bailey observed that a door
to the residence was kicked in and the home appeared to have been burglarized. (Id.)
Appellant said he resided at the house but could not provide any sort of proof of residency
at that time. (Id. at 11).
        {¶27} Officers Wallace and Martini with YPD arrived at the scene. (Id. at 12).
Sergeant Bailey told the officers that there was a television in Appellant’s backseat, that
it looked like a door to the residence was kicked in, and that this may be a burglary. (Id.)
Appellant was asked to step out of his vehicle due to the possibility that he could be
armed, dangerous, and a burglar. (Id. at 12-13). The officers were permitted to order
Appellant out of his vehicle as a matter of course. See Chapman, supra, at ¶ 37.
        {¶28} Appellant stepped out of his car and complied with a pat-down of his person.
(Id. at 13). It immediately became apparent to Sergeant Bailey that Appellant had a semi-



Case No. 19 MA 0136
                                                                                       – 10 –


automatic handgun in the front pocket of his hooded sweatshirt. (Id.) Sergeant Bailey
informed Officer Wallace in code that he felt a weapon on Appellant. (Id.) Sergeant
Bailey recovered the firearm from Appellant’s pocket, cuffed him from behind, and placed
him under arrest. (Id. at 14).
       {¶29} Sergeant Bailey and Officer Wallace then conducted a search incident to
arrest. (Id.) They found a bag of cocaine and around $714 in Appellant’s front pants
pocket. (Id.) Also recovered from Appellant was a bag that contained cocaine and heroin
as well as a digital electronic scale. (Id. at 15).
       {¶30} Officer Wallace testified that he was dispatched to 702 Pasadena in
reference to a possible burglary in progress. (Id. at 53). Upon his arrival, he observed
Appellant’s vehicle illegally parked halfway up on the devil strip. (Id. at 53, 60). Officer
Wallace observed a television in the backseat of Appellant’s vehicle. (Id. at 55).
       {¶31} Officer Wallace said that dispatch sent a “Signal 8” for an investigation
rather than a “Signal 1 or Signal 3” for a burglary. (Id. at 58-59). The prosecutor asked
Officer Wallace, “So just because something is an investigation doesn’t mean you can’t
arrest somebody when you get there?” (Id. at 65-66). Officer Wallace replied, “Yes; and,
also, depending on how the call is given out. I don’t really rely upon the call takers to give
me the correct information or give me the right signals for the calls.” (Id. at 66).
       {¶32} Officer Wallace further said that a door to the residence appeared to be
kicked in, damaged, and was slightly open. (Id. at 61-62). Officer Wallace testified that
the pat-down search of Appellant revealed a firearm on his person. (Id. at 64). Cocaine
and heroin were also discovered on the right side of Appellant’s body. (Id. at 65).
       {¶33} Thus, based on the facts presented, the officers, after receiving an
anonymous tip and during a lawful traffic stop, formulated a reasonable, articulable
suspicion of burglary after observing a television in the backseat of Appellant’s vehicle;
after determining that Appellant could not produce any proof at the time of the stop that
he lived at 702 Pasadena; and after observing a door to the residence that contained a
hole, was kicked in and damaged, and was slightly open. See McMillon, supra, at ¶ 11.
The officers properly asked Appellant to step out of his vehicle due to the possibility that
he could be armed, dangerous, and a burglar. Chapman, supra, at ¶ 37. In addition,
competent, credible evidence exists to show that the officers had a reasonable, articulable



Case No. 19 MA 0136
                                                                                     – 11 –


suspicion to perform a Terry pat-down search of Appellant. Hicks, supra, at ¶ 22.
         {¶34} Accordingly, based on the totality of the circumstances, the trial court did
not err in denying Appellant’s motion to suppress.

                                      CONCLUSION

         {¶35} For the foregoing reasons, Appellant’s sole assignment of error is not well-
taken.     The judgment of the Mahoning County Court of Common Pleas denying
Appellant’s motion to suppress following a hearing is affirmed.




Waite, J., concurs.

Robb, J., concurs.




Case No. 19 MA 0136
                                                                                     – 12 –




       For the reasons stated in the Opinion rendered herein, the assignment of error
is overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be waived.
       A certified copy of this opinion and judgment entry shall constitute the mandate
in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
a certified copy be sent by the clerk to the trial court to carry this judgment into
execution.




                                NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 19 MA 0136